DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (U.S. 2020/0233389) in view of ZIRAKNEJAD (U.S. 9,990,786).
Regarding claims 1, 8 and 15,
MA teaches A system for touchless visitor management, a corresponding method of operation and a related non-transitory computer readable medium with instructions for a processor within system, the system comprising: 
at least one computing device (see devices 102, 1114, 1116 in fig. 4); and 
a visitor management application (see at least the employee portal per [0078]) executable by the at least one computing device (fig. 4 teaches an employee device 1114; see [0078]), the visitor management application causing the at least one computing device to at least: 
obtain a request to register a visitor ([0057] teaches that the smart visitor management system may receive a request to hold a meeting in a building, the request including a visitor to the building; [0078] teaches that the registration request may be generated by the employee on their employee client device 1114); 
provide a registration link to a client device associated with the visitor, the registration link pointing to a visitor registration portal ([0077] teaches that the virtual ticket generator 1118 may be configured to transmit a link to a registration form to the visitor client device 1116 for the visitor;   [0082] teaches that the virtual ticket generator 1118 may be configured to transmit a link to a registration form to the visitor client device 1116 for the visitor. The link may be a hyperlink to a webpage corresponding to the registration form, a link for downloading a document or other formatted file corresponding to the registration form, etc.); 
obtain visitor registration data associated with the visitor from the visitor portal                                                                                                                                                                                                                                        ([0077] teaches that the virtual ticket generator 1118 may be configured to receive visitor information based on inputs to the registration form (e.g., provided by the visitor to the registration form via the visitor client device 1116)); 
obtain confirmation of the request to register the visitor ([0077]  teaches that the virtual ticket generator 1116 may generate the virtual ticket based on the visitor information (and information received within the registration request). The virtual ticket generator 1116 may provide the virtual ticket to the visitor client device 1116); and 
generate an expiring link that is unique to the visitor, the expiring link comprising a link to at least one facility access credential for the visitor, wherein the at least one facility access credential is transmitted to a client device of the visitor ( [0110] teaches, “The visitor management system 1102 may generate a visitor virtual ticket. The visitor virtual ticket may have g a unique code or identifier which may be used to identify an individual or person....Each visitor virtual ticket may be uniquely associated with a visitor. In some embodiments, the visitor virtual ticket may be used to determine various locations or spaces which the visitor may attempt to access” ; [0088] teaches  that the virtual ticket generator 1116 shall extract and permit access for a range of time in which the visitor is permitted to access the spaces in the building 10).
MA fails to expressly teach that the link is an expiring link.
ZIRAKNEJAD teaches a system wherein a request is received by a member of a credential granting authority to issue an electronic visitor credential to a visitor of the credential granting authority. Ziraknejad further teaches generating an expiring link that is unique to the visitor, the expiring link comprising a link to at least one facility access credential for the visitor, wherein the at least one facility access credential is transmitted to a client device of the visitor (col. 21:4-21 teaches, “…the server 1504 sends a URL link to the visitor. The URL allows the visitor to access the visitor credential in a web browser…Alternatively, the visitor may access the URL each time the visitor wants to access resources of the visitor credential… The credential management application can dynamically update the URL based on the resources that the visitor is permitted to access at that particular time. For example, URL may include data to access particular doors if the URL is accessed at a time when the visitor credential has access to the particular doors.”; col. 21:22-25 teaches that the visitor credential may be configured to expire;).
Before the effective filing date of the invention, it would have been obvious to modify the Ma system per the teachings of Ziraknejad, configuring the link to the visitor credential such that it expires, for the purpose of only permitting access to resources for a control and limited period of time, thereby maintaining a secure and controlled environment.

Regarding claims 2, 9 and 16,
Ziraknejad teaches that the expiring link further directs a client device of the visitor to install an application that can obtain the downloadable profile or the at least one facility access credential (col. 21:14-18 teaches " The URL may also be a link to download the credential management application to the visitor's device. The credential management application can dynamically update the URL based on the resources that the visitor is permitted to access at that particular time.")
Regarding claims 3, 10 and 17,
Ziraknejad teaches that the visitor management application further causes the at least one computing device to at least: 
generate a physical access control system (PACS) credential providing access to at least one PACS reader associated with a facility (col. 8:29-31 teaches that the validated credential may be presented to an automated reader to unlock a door ); and 
provide the PACS credential to the client device in response to the client device accessing the expiring link (col. 31:14-18 teaches that the credential may be configured to expire).
Regarding claims 4 and 11,
Ziraknejad teaches that the visitor management application further causes the at least one computing device to at least disable the expiring link in response to the client device accessing the expiring link (col. 17:36-43 teaches, “Credentials and/or keys also may be associated with an expiration date. When a credential or key is associated with an expiration date, the credential or key may be stored by the server system 1504 until the expiration date. For instance, when the server system 1504 determines that the expiration date of a credential has passed, the server system 1504 may delete the data defining the expired credential and remove the expired credential from the user's account.").
Regarding claims 5, 12 and 18,
Ziraknejad teaches that the expiring link further comprises a second link to a to a downloadable profile, the downloadable profile associated with a digital visitor badge comprising a code that is verifiable by another device (col.23:4-22 teaches, "credential management application prompts the visitor to download the credential management application software in screen 2010. ...The visitor creates an account with the credential management application...The visitor credential appears in the visitor's wallet in screen 2045. The visitor can select the visitor badge and view the visitor credential and the accessible resources in screens 2050 and 2055. The credential management application populates the visitor credential with data from the account with the credential management application." ; col. 8:29-31 teaches that the credential information may be presented to an automated reader i.e., "verifiable by another device".)
Regarding claims 6, 13 and 19,
Ziraknejad teaches that the at least one facility access credential further comprises an enterprise network credential providing guest access to an enterprise network, wherein the enterprise network credential is downloadable as a network profile to the client device (Fig. 7 and col. 9:25-27 teaches that different keys may be provided by a single organization, interpreted as corresponding to “an enterprise network”; col. 9:40-50 teaches that various credentials may correspond to access to various physical resources of the organization).
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA (U.S. 2020/0233389) in view of ZIRAKNEJAD (U.S. 9,990,786) and further in view of OPPENHEIM (2018/0343539).
Regarding claims 7, 14 and 20,
MA teaches the system of claims 1, 8 and 15, but fails to teach the further recited limitations.
OPPENHEIM teaches that the expiring link further comprises a link to a page comprising a visitor information survey, wherein the visitor management application withholds the at least one facility credential or the digital visitor badge until successful completion of the visitor information survey (Oppenheim teaches a system providing controlled access to a resource wherein the user must first compete a survey before that access is provided and once a survey is completed the customer would be granted access to the resource. See paragraph [0148], wherein Oppenheim teaches that in exchange for accessing free Wi-Fi, the guest would be required to take a short survey.)
Before the effective filing date of the invention, it would have been obvious to modify the Ma system, per the teachings of Oppenheim for the purpose of ensuring that data is gathered relative to visitor satisfaction or visitor insight. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,747 to SAHANI. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Regarding claims 1, 5, 8, 12, 15 and 18,
Claims 1, 8 and 15 of Sahani teach a system for touchless visitor management comprising: at least one computing device; and a visitor management application executable by the at least one computing device, the visitor management application causing the at least one computing device to at least: obtain a request to register a visitor; provide a registration link to a client device associated with the visitor, the registration link pointing to a visitor registration portal; obtain visitor registration data associated with the visitor from the visitor portal; obtain confirmation of the request to register the visitor; and generate an expiring link that is unique to the visitor, the expiring link comprising a link to at least one facility access credential for the visitor, wherein the at least one facility access credential is transmitted to a client device of the visitor.
Regarding claims 2, 9 and 16,
Claims 2, 9 and 16 of Sahani teach that the expiring link further directs a client device of the visitor to install an application that can obtain the downloadable profile or the at least one facility access credential.
Regarding claims 3, 10 and 17,
Claims 3, 10 and 17 of Sahani teach that the visitor management application further causes the at least one computing device to at least: generate a physical access control system (PACS) credential providing access to at least one PACS reader associated with a facility; and provide the PACS credential to the client device in response to the client device accessing the expiring link.
Regarding claims 4 and 11,
Claims 4 and 11 of Sahani teach that the visitor management application further causes the at least one computing device to at least disable the expiring link in response to the client device accessing the expiring link.
Regarding claims 6, 13 and 19,
Claims 6, 13 and 19 of Sahani teach that the at least one facility access credential further comprises an enterprise network credential providing guest access to an enterprise network, wherein the enterprise network credential is downloadable as a network profile to the client device.
Regarding claims 7, 14 and 20,
Claims 7, 14 and 20 of Sahani teach that the the expiring link further comprises a link to a page comprising a visitor information survey, wherein the visitor management application withholds the at least one facility credential or the digital visitor badge until successful completion of the visitor information survey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689